DETAILED ACTION
Acknowledgements
The amendment filed 05/02/2022 is acknowledged.
Claims 1-16 and 21-24 are pending.
Claims 1-16 and 21-24 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  Examiner respectfully disagrees.
Applicant argues “Nakamoto does not relate to postage transactions at all.”  Examiner respectfully disagrees.
“Postage transaction” is financial transaction.  Nakamoto describes bitcoin transaction which is a financial transaction.  Therefore, both the present claims and the Nakamoto are related to financial transaction.
Applicant further argues “Nakamoto cannot properly be modified to allow for a transaction to be performed without communicating with a vendor computer system.”  Examiner respectfully disagrees. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nakamoto Section 2. Transactions discloses “Each owner transfers the coin to the next by digitally signing a hash of the previous transaction and the public key of the next owner and adding these to the end of the coin.”.  Therefore, Camp in view of Nakamoto teaches the claim 1 limitation “obtaining a first vendor signature derived from a first postage transaction record, the first postage transaction record relating to a previously executed transaction,”.  With respect to limitation “ responsive to a purchase request, completing a current purchase transaction for a product association with the postage vendor and storing information associated with the purchase transaction as at least part of a second postage transaction record, the completing being performed without communicating with a vendor computer system,” Azen ¶0031 discloses “Advantageously, once the merchant and consumer have completed the online registration process, it is not required that the consumer be online to complete a purchase transaction with the merchant”.  Therefore, Camp in view of Nakamoto, and in further view of Azen teaches the limitation.   
Applicant recited previous argument “Camp cannot properly be modified in a manner that changes its principle of operation.”, examiner respectfully disagrees.
As responded previously, Camp utilizes digital signature to two-way certify a transaction, i.e. a transaction is digitally signed by both vendor and customer. (Camp, Abs.).  Nakamoto utilizes digital signature to chain all transactions.  (Nakamoto, Section 2.).  Azen et al. utilizes digital signature to provide a method of secure offline transaction (Azen et al., Abs).  Camp, Nakamoto and Azen et al. are analogous art. Therefore, Camp can be modified and combined with Nakamoto and Azen et al. to render obviousness rejections. 
Additionally, the applicant argues “The combination of Camp and Nakamoto, in addition to being an improper modification of Camp and a hindsight piecemeal reading of Nakamoto, is deficient with respect to the other independent claims for one or more of the foregoing reasons.”, Examiner respectfully disagrees.
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Camp in view of Nakamoto teaches the claim (see the response at page 3 of this Office Action for detail).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  Publication US6076078A (“Camp et al.”) in view of Bitcoin: A Peer-to-Peer Electronic Cash system (“Nakamoto”), and in further view of US20130185214A1 (“Azen et al.”).

Regarding claims 1 and 21, Camp et al. teaches:
obtaining a customer private key associated with the customer from a secure local storage at the customer computer system; (col 6 ln 57 – 64; col 11 ln 9-15) 
creating a customer digital signature using (i) the customer private key, (ii) the first vendor digital signature, and (iii) the second postage transaction record; (abs; col 11 ln 9 - 56) 
providing validation of the completed current purchase transaction to the vendor computer system associated with the postage vendor by transmitting the customer digital signature to the vendor computer system; (abs; col 11 ln 34 - 60)
responsive to transmitting the customer digital signature, obtaining a second vendor digital signature from the vendor computer system, the second vendor digital signature being different from the first vendor digital signature and being created using  (i) a vendor private key associated with the postage vendor and (ii) the customer digital signature. (abs; col 11 ln 34 – col 12 ln 22; col 13 ln 53-59)
storing the second vendor digital signature to be used in a subsequent transaction. (col 12 ln 14 - 22)
Camp et al. does not teach:
obtaining a first vendor digital signature derived from a first postage transaction record, the first postage transaction record relating to t previously executed transaction;
responsive to a purchase request, completing a current purchase transaction for a product associated with the postage vendor and storing information associated with the purchase transaction as at least part of a second postage transaction record, the completing being performed without communicating with a vendor computer system;
However, Nakamoto teaches:
obtaining a first vendor digital signature derived from a first postage transaction record, the first postage transaction record relating to a previously executed transaction; (Section 2. Transactions)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Anonymous Certified Delivery of Camp et al. to allow customer computer obtaining the vendor signature of previous transaction in accordance with the teaching of Nakamoto.  This modification enables the system to link all the transactions.  Hence, it improves the traceability and auditability of the transactions.

Camp et al. and Nakamoto do not teach:
responsive to a purchase request, completing a current purchase transaction for a product associated with the postage vendor and storing information associated with the purchase transaction as at least part of a second postage transaction record, the completing being performed without communicating with a vendor computer system;
However, Azen et al. teaches:
responsive to a purchase request, completing a current purchase transaction for a product associated with the postage vendor and storing information associated with the purchase transaction as at least part of a second postage transaction record, the completing being performed without communicating with a vendor computer system; (¶0031 and ¶0049)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Camp et al. and Nakamoto to allow transaction be conducted by the customer computer without interacting with the vendor system in accordance with the teaching of Azen et al..  This modification provides easy and better experience for customer to conduct the transaction, for example any network issue or Vendor system issue will not result any customer noticeable negative impact on the transaction.

With respect to claim 2, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above. Camp et al. further discloses:
wherein the first vendor digital signature is created at a first time based on (i) the vendor private key associated with the postage vendor and (ii) a prior customer digital signature created at a second time prior to the first time. (col 11 ln 9-37)

With respect to claim 3, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above.  Camp et al. further discloses:
creating the prior customer digital signature based on (i) the customer private key, (ii) the first postage transaction record, and (iii) a prior vendor digital signature. (abs; col 11 ln 9-56)

With respect to claim 4, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above.  Nakamoto further discloses:
prior to the second time, creating combined first information based on (i) the first postage transaction record and (ii) the prior vendor digital signature; and (Section 2. Transactions)
Camp et al. discloses:
wherein creating the prior customer digital signature comprises using the customer private key to sign [the combined first information] to create the prior customer digital signature. (abs; col 11 ln 9-56)

With respect to claim 5, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above. Camp et al. further discloses:
hashing at least the combined first information to create a first hash; and (Fig. 1; col 4 ln 40-50; col 5 ln 60-67; claim 2)
encrypting the first hash based on the customer private key to create the prior customer digital signature. (col 6 ln 57 – 67; col 11 ln 9-40)

With respect to claim 6, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above.  Camp et al. further discloses:
wherein the vendor private key is used to sign at least the prior customer digital signature to create the first vendor digital signature at the first time. (col 11 ln 9-44)

With respect to claim 7, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above.  Camp et al. further discloses:
wherein the signing of the prior customer digital signature is performed by (i) encrypting the prior customer digital signature based on the vendor private key or (ii) encrypting a hash of at least the prior customer digital signature based on the vendor private key. (col 11 ln 9-15)

With respect to claim, 8, Camp et al. in view of Nakamoto and in further view of Azen et al. discloses all the limitations as described above.  Nakamoto further discloses:
performing, based on a vendor public key corresponding to the vendor private key, verification of the second vendor digital signature obtained from the vendor computer system; and (Section 2. Transactions)
Camp et al. discloses:
storing, based on the verification indicating that the second vendor digital signature is valid, the second vendor digital signature at the customer computer system in association with a next postage transaction record relating to the subsequent transaction. (col 11 ln 9-15, col 12 ln 14-22)

With respect to claims 9 and 23, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above.  Nakamoto further discloses:
hashing at least the customer digital signature to create a reference hash; (Section 2. Transactions) 
decrypting the second vendor digital signature based on the vendor public key to create a decrypted version of the second vendor digital signature; and (Section 2. Transactions)
determining whether the reference hash matches the decrypted version of the second vendor digital signature, the verification indicating that the second vendor digital signature is valid based on the reference hash matching the decrypted version of the second vendor digital signature. (Section 2. Transactions)  

With respect to Claim 10, Camp et al. discloses a vendor (abs). Camp et al. fail to expressly disclose that the postage vendor is a vendor for one or more postal carriers. However, “a vendor for one or more postal carriers” is non-functional descriptive material and is not functionally involved in the steps recited.  The description of the postage vendor is not used to perform any of the recited steps/functions. Limitations that are not functionally interrelated with the useful acts, structure, or properties of the claimed invention carry little or no patentable weight.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

With respect to claim 22, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above.  Camp et al. further discloses:
responsive to transmitting the customer digital signature, obtaining a second vendor digital signature from the vendor computer system; and (abs; col 11 ln 34 – col 12 ln 17; col 13 ln 53-59).
storing, based on the verification indicating that the second vendor digital signature is valid, the second vendor digital signature to be stored at the customer computer system in association with a next postage transaction record. (col 4 ln 56 – col 5 ln 17) (col 11 ln 9-15, col 12 ln 14-22)
Nakamoto discloses:
performing, based on a vendor public key corresponding to the vendor private key, verification of the second vendor digital signature obtained from the vendor computer system; and (col 8 ln 7 – 15, col 9 ln 17- col 10 ln 24) (Section 2. Transactions)

With respect to claim 24, Camp et al. in view of Nakamoto, and in further view of Azen et al. discloses all the limitations as described above.  Camp et al. further discloses:
responsive to transmitting the customer digital signature, obtaining a second vendor digital signature from the vendor computer system; and (abs; col 11 ln 34 – col 12 ln 17; col 13 ln 53-59).
storing, based on the verification indicating that the second vendor digital signature is valid, the second vendor digital signature to be stored at the customer computer system in association with a next postage transaction record. (col 12 ln 14 – 22)
Nakamoto discloses:
performing, based on a vendor public key, verification of the second vendor digital signature obtained from the vendor computer system by: (Section 2. Transactions)
hashing at least the customer digital signature to create a reference hash; (Section 2. Transactions)
decrypting the second vendor digital signature based on the vendor public key to create a decrypted version of the second vendor digital signature; and (Section 2. Transactions)
determining whether the reference hash matches the decrypted version of the second vendor digital signature, the verification indicating that the second vendor digital signature is valid based on the reference hash matching the decrypted version of the second vendor digital signature. (Section 2. Transactions)  

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent  Publication US6076078A (“Camp et al.”) in view of Bitcoin: A Peer-to-Peer Electronic Cash system (“Nakamoto”).

Regarding claim 11, Camp et al. teaches:
a customer computer system that comprises: one or more processors; and memory storing computer program instructions that, when executed by the one or more processors, cause the customer computer system to perform operations comprising: (abs; col 1 ln 14)
obtaining a customer private key associated with the customer from a secure local storage at the customer computer system; (col 6 ln 57 – 64; col 11 ln 9-15)
obtaining (ii) a second postage transaction record different from the first potage transaction record and relating to a subsequent transaction; (abs; col 11 ln 40-47)
creating a customer digital signature using (i) the customer private key, (ii) the first vendor digital signature, and (iii) the second postage transaction record; (abs; col 11 ln 9 - 56)
providing the customer digital signature to a vendor computer system associated with a postage vendor; and(abs; col 11 ln 34 - 60)
responsive to providing the customer digital signature, obtaining a second vendor digital signature from the vendor computer system, the second vendor digital signature being based on (i) a vendor private key associated with the postage vendor and (ii) the customer digital signature. (abs; col 11 ln 34 – col 12 ln 17; col 13 ln 53-59)
Camp et al. does not teach:
obtaining (i) a first vendor digital signature derived from a first postage transaction record the first postage transaction record relating to a previously executed transaction and 
However, Nakamoto teaches:
obtaining (i) a first vendor digital signature derived from a first postage transaction record the first postage transaction record relating to a previously executed transaction (Section 2. Transactions) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify Anonymous Certified Delivery of Camp et al. to allow customer computer obtaining the vendor signature of previous transaction in accordance with the teaching of Nakamoto.  This modification enables the system to link all the transactions.  Hence, it improves the traceability and auditability of the transactions.

With respect to claim 12, Camp et al. in view of Nakamoto discloses all the limitations as described above. Camp et al. further discloses:
wherein the first vendor digital signature is created at a first time based on (i) the vendor private key associated with the postage vendor and (ii) a prior customer digital signature created at a second time prior to the first time. (col 11 ln 9-37)

With respect to claim 13, Camp et al. in view of Nakamoto discloses all the limitations as described above.  Camp et al. further discloses:
wherein the vendor private key is used to sign at least the prior customer digital signature to create the first vendor digital signature at the first time. (col 11 ln 9-44)

With respect to claims 14, Camp et al. in view of Nakamoto discloses all the limitations as described above.  Camp et al. further discloses:
wherein the signing of the prior customer digital signature is performed by (i) encrypting the prior customer digital signature based on the vendor private key or (ii) encrypting a hash of at least the prior customer digital signature based on the vendor private key. (col 11 ln 9-15)

With respect to claim 15, Camp et al. in view of Nakamoto discloses all the limitations as described above.  Nakamoto further discloses:
performing, based on a vendor public key corresponding to the vendor private key, verification of the second vendor digital signature obtained from the vendor computer system; and (Section 2. Transactions)
Camp et al. discloses:
storing, based on the verification indicating that the second vendor digital signature is valid, the second vendor digital signature at the customer computer system in association with a next postage transaction record relating to the subsequent transaction. (col 11 ln 9-15, col 12 ln 14-22)

With respect to claim 16, Camp et al. in view of Nakamoto discloses all the limitations as described above.  Nakamoto further discloses:
hashing at least the customer digital signature to create a reference hash; (Section 2. Transactions) 
decrypting the second vendor digital signature based on the vendor public key to create a decrypted version of the second vendor digital signature; and (Section 2. Transactions)
determining whether the reference hash matches the decrypted version of the second vendor digital signature, the verification indicating that the second vendor digital signature is valid based on the reference hash matching the decrypted version of the second vendor digital signature. (Section 2. Transactions)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                   /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685